Citation Nr: 1647558	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral foot and ankle disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of injury to the right foot with callous of the 5th metatarsal.

3.  Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent from July 15, 2015 for service-connected bilateral pes planus, right foot.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic changes of the right ankle.

5.  Entitlement to an initial disability rating in excess of 70 percent for service-connected unspecified depressive disorder.

6.  Entitlement to a total disability rating for compensation based on individual unemployability due to a service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is now under the jurisdiction of the RO in New York, New York.

The Board previously remanded some of these issues in March 2015 for further evidentiary development.  Prior to the March 2015 Board decision, the Veteran indicated his intent to withdraw his claim for TDIU.  However, immediately after the March 2015 decision the Veteran again filed a claim for TDIU.

Pursuant to the Board's March 2015 decision, a September 2015 rating decision granted service connection for osteoarthritis of the right metatarsophalangeal joint with a noncompensable evaluation.  As noted in the Board's decision, this disability is separate from the service-connected residuals of injury to the right foot with callous of the 5th metatarsal on appeal.  The Veteran submitted an October 2015 Form 4138 expressing disagreement with the noncompensable evaluation.  The record does not show that the Veteran completed the VA Form 21-0958, Notice of Disagreement attached to the notification letter sent with the September 2015 decision.  As the statement was not submitted on forms prescribed by VA it is not deemed a notice of disagreement.  38 C.F.R. § 20.201(a) (2015) (requiring that notices of disagreement be submitted on forms prescribed by VA when VA sends the form to a claimant); see Veterans Justice Group, LLC v. Secretary of Veterans Affairs, 818 F.3d 1336 (Fed. Cir. 2016) (upholding the validity of 38 C.F.R. 
§ 20.201(a)).

The issues of entitlement to an increased rating for depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  The back disorder has not been shown to be etiologically related to service.

2.  The Veteran's diagnosed back disabilities are not shown to be caused or aggravated beyond their natural progression by a service-connected disease or injury.

3.  For the entire period on appeal, the Veteran's residuals of injury to the right foot with callous of the 5th metatarsal constitutes a moderate foot injury, as manifested by pain and functional limitation with respect to running, walking, and standing; but has not manifested in symptoms constituting a moderately severe foot injury.  

4.  For the entire period on appeal, the Veteran's bilateral pes planus manifests with unilateral pain on manipulation and accentuated by use of the right foot; but does not manifest in bilateral pain on manipulation and accentuated by use, pronounced symptoms, and it does not result in any marked pronation, extreme tenderness of plantar surfaces, marked inward displacement or severe spasm of the tendo Achillis on manipulation.

5.  For the entire period on appeal, the Veteran's service-connected right ankle disability was manifested by complaints of pain and swelling, and moderate limitation of motion was shown; but marked limitation of motion was not shown.
CONCLUSIONS OF LAW

1.  A back disorder was not incurred during active service, arthritis may not be presumed to have been incurred therein, and a back disorder was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for an evaluation in excess of 10 percent for residuals of injury to the right foot with callous of the 5th metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5284 (2015).

3.  The criteria for an initial disability rating of 20 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276 (2015).

4.  The criteria for an initial rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board remanded many of these issues in March 2015.  The Board instructed the RO to: (1) obtain the Veteran's worker's compensation records; (2) obtain the Veteran's vocational rehabilitation records; (3) schedule the Veteran for a VA examination to determine the etiology of the Veteran's back condition; (4) schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of injury to the right foot with callous of the 5th metatarsal, bilateral pes planus, and posttraumatic changes of the right ankle; and (5) readjudicate the claims. 
VA obtained the Veteran's worker's compensation records.  It was noted in the September 2015 Supplemental State of the Case (SSOC) that the Veteran's Vocational Rehabilitation records were associated with his claims file.  The Veteran was scheduled for and attended the requested VA medical examinations.  The issues were readjudicated in the September 2015 SSOC.  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an October 2009 letter and subsequent letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained relevant worker's compensation records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has notified VA that additional VA medical records or relevant Social Security medical records exist.  Thus, the Board finds that VA has made reasonable efforts to obtain such records. 

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA provides an examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded a VA examination in August 2015 to determine the etiology of his back condition.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c)(4), 4.2; Barr, supra.  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

With respect to the service-connected issues for which the Veteran seeks an increased rating, the Veteran was most recently afforded VA examinations in July 2015 and August 2015.  The record does not suggest and the Veteran has alleged that these examinations are inadequate.  38 C.F.R. § 3.159(c)(4), 4.2; Barr, supra.  Furthermore, the Board finds that these examinations are adequate as they include analysis of active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Additionally, the evidence of record does not suggest that the Veteran's conditions have worsened in severity since these examinations, and thus new examinations are not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disabilities during the period on appeal in light of the applicable diagnostic criteria.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

III. Service Connection for a Back Disability

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. 
§ 1110 (wartime service), 1131 (peacetime service). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, chronic disabilities under § 3.309(a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has specifically claimed that his current back condition is secondary to an altered gait resulting from his service-connected conditions of the lower extremities.  He has not specifically stated that the condition is directly related to service.  However, the Board will still address the possibility of his current back disorder being directly related to service.  The Board will address the theories of direct and secondary service connection in turn.

With respect to direct service connection, a review of service treatment records reveals no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a back condition.  There is no separation examination of record.

The record indicates that the Veteran has been diagnosed with degenerative disc disease at the L5-S1 with bilateral foraminal stenosis.  A March 2010 VA examiner concluded that the Veteran's back was not related to his military service and was instead secondary to post-service trauma at work in 1992.

The Board finds that this VA examiner's opinion that the Veteran's back condition is not related to his service is highly probative medical evidence on this point.  The examiner rendered this opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis to support the opinion.  Specifically, the opinion is supported by the other evidence of record, to include lack of in-service documentation of any back complaints and post-service medical evidence reflecting that the back complaints started after a post-service injury.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 

The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, here the Veteran has not directly asserted that his back condition is related to military service.  There is no indication in the record, through either medical or lay evidence, of manifestations of a back disability until approximately 1992.  The Veteran has not asserted a continuity of symptoms since service.  

To that extent that the Veteran's degenerative disc disease is considered a "chronic" disability under § 3.309(a), there is no medical evidence that the Veteran's back disorders manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, there is no reliable evidence linking the Veteran's back disorders to service. Service treatment records do not document any relevant treatment, complaint, or diagnosis in service.  The Veteran has instead asserted that his back condition is due to an altered gait stemming from his service-connected conditions.  The evidence establishes that the remote onset of a back condition is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's back condition.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's diagnosed back conditions were caused or aggravated beyond their natural progression by his service-connected disabilities of the lower extremities.  The Veteran has specifically alleged that manifestations of his service-connected disabilities have resulted in an altered gait, which in turn caused or aggravated his back condition. 

The March 2010 VA examiner concluded that the Veteran's back condition "is obviously not caused by/a result of or aggravated by his service connected foot condition as it occurred later, not in service, secondary to trauma at work starting in 1992."  

The Veteran submitted an August 2010 private medical opinion stating that the Veteran's low back condition is "likely secondary to the service connected conditions" and that the service-connected conditions aggravate the Veteran's back condition.  The examiner provides no further rationale.  

Pursuant to the Board's March 2015 Remand, an additional examination was provided in August 2015.  The August 2015 VA examiner concluded that the Veteran's back condition is less likely than not proximately due to or the result of any of the Veteran's service-connected conditions.  The examiner explained that the "Veteran's back condition is due to his workman's comp injuries in construction/maintenance during his 29 [year] work for the NYC Housing Authority."  The examiner determined that it was less likely than not that the Veteran's back condition was aggravated beyond its natural progression by service-connected disabilities, explaining that "there is no documentation of aggravation beyond the natural progression." 

The Board notes the August 2010 private medical opinion of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304   (2008). 

The Board has taken all medical opinions of record into consideration and finds the VA examiners' opinions more probative than the August 2010 private medical opinion.  In this regard, the VA opinions were based on a thorough review of the Veteran's medical records and examination of the Veteran.  The opinions are supported by detailed rationales, whereas the August 2010 private opinion provides no rationale.  The VA opinions are also based on an accurate understanding of the Veteran's medical history, specifically post-service occupational injuries which are documented in Workers' Compensation records submitted by the Veteran.  Conversely, the private opinion did not discuss these post-service injuries.  As such, the Board assigns greater probative value to the VA medical opinions of record.

The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current back disorders were not caused by, or aggravated by, his service-connected conditions.  The Board finds that the Veteran's lay statement and the private medical opinion are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  Here, the Veteran is competent to report that his back hurts when he walks.  However, such generic lay statements do not establish either causation or aggravation.  The Veteran is not competent to provide an opinion on a complex medical question, such as the link between the Veteran's current back disorder and his service-connected disabilities.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed back conditions are directly related to service, or in the alternative, secondary to any service-connected disability, and the claim must be denied.



IV.  Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Factual Background for Right Foot 5th Metatarsal and Bilateral Pes Planus

For simplicity, the Board will recite relevant symptoms below for both the Veteran's right foot injury of the right fifth metatarsal and bilateral pes planus.

At January 2010 VA foot examination, a history of surgery of the right fifth toe during service was noted with continuous pain since.  There was intermittent pain and stiffness in the right foot.  Flare-ups were variable, prolonged ambulation was the precipitating factor.  The Veteran used a straight cane and shoe inserts, without much relief.  Functional limitations included being able to ambulate with a straight cane up to 10 blocks and standing for 15 to 30 minutes.  There was objective tenderness at the right pinky toes dorsally and under the right 5th metatarsal head.  There was a non-tender callus at the left great toe medially.  There were no hammertoes.  With respect to pes planus, Achilles tendons were midline bilaterally upon weightbearing and non-weightbearing.  Alignment was correctable bilaterally, with tenderness on the right.  There was moderate valgus of the right foot and mild valgus of the left foot.  There was minimal hallux valgus bilaterally.  There was active motion in the metatarsophalangeal joint of the great toe.  Diagnoses were metatarsalgia of the right foot with post-surgical changes and bilateral pes planus with osteoarthritis of the right 1st metatarsophalangeal joint and with left calcaneal spur.  

At a July 2015 VA examination, the Veteran reported pain in the feet for many years.  He reported right foot pain as a 9 out of 10 and denied left foot pain.  Pain in the right foot was constant and aggravated by walking.  The Veteran denied flare-ups.  Functional loss reported was an inability to run, able to walk 3 blocks and stand for 10 to 15 minutes at a time.  With respect to pes planus, pain was accentuated in the right foot on use.  There was no pain on manipulation, there was no indication of swelling on use, there were no characteristic callouses, there was no extreme tenderness of plantar surfaces on either foot.  There was decreased longitudinal arch height on weight-bearing bilaterally.  There was no objective evidence of marked deformity and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of weight-bearing line.  There was no "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  There was no Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, clawfoot, or malunion or nonunion of tarsal or metatarsal bones.  

The injury to right foot with callous was noted as mild.  It did not chronically compromise weight bearing and did not require arch supports, custom orthotic inserts or shoe modifications.  The examiner noted no residual signs of symptoms due to the Veteran's 1987 right foot surgery.  There was right foot pain non-weight bearing and on weight bearing.  

At an August 2015 VA examination, the Veteran reported that his right foot "hurt more" since his July 2015 examination.  The Veteran reported being able to walk 3 to 4 blocks at a time.  He denied flare-ups and reported functional limitation as inability to run.  There was pain on use in the right foot and pain was accentuated on use.  Bilaterally, there was no pain on manipulation, no swelling on use, no characteristic callouses, and no extreme tenderness of plantar surfaces.  There was decreased longitudinal arch height bilaterally on weight-bearing.  There was no objective evidence of marked deformity and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of weight-bearing line.  There was no "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  There was no Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, clawfoot, or malunion or nonunion of tarsal or metatarsal bones.  

The injury to right foot with callous was noted as mild.  It did not chronically compromise weight bearing and did not require arch supports, custom orthotic inserts or shoe modifications.  The Veteran was prescribed a cane for his lumbar spine condition and used a right foot/right ankle brace for weakness caused by lumbar radiculopathy.   

V.  Right Foot 5th Metatarsal

The Veteran's service-connected residuals of injury to right foot with callous of fifth metatarsal is currently evaluated as 10 percent disabling under Diagnostic Code 5284.  The Veteran filed his increased rating claim on July 1, 2009.

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.

Analysis

Upon careful review, the evidence does not warrant a disability rating in excess of 10 percent for the Veteran's service-connected residuals of injury to the right foot with callous of the 5th metatarsal.  During the entire period there is no evidence of a moderately severe right foot injury.  VA examinations note pain of the right foot, however, the two most recent VA examinations document that the right foot injury is mild and that there are no residuals of the Veteran's 1987 right foot surgery.  There is no evidence of residuals of the right foot injury that would equate to a moderately severe right foot injury under the provisions of Diagnostic Code 5284.  Additional symptoms detailed above are related to the Veteran's service-connected pes planus, for which he is already compensated.  Granting additional ratings would be pyramiding; i.e. compensating the Veteran more than once for the same manifestation of a disability.  See 38 C.F.R. § 4.14.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  While minimal bilateral hallux valgus was noted at the January 2010 VA examination, DC 5280 does not offer an evaluation in excess of 10 percent.  In addition, hallux valgus was not noted at the two most recent VA examinations.  

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's residuals of the right foot injury  results in additional range of motion loss, due to his symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use consistent with an increased evaluation during the entire period.  The Board notes that functional loss and impairment were noted at VA examinations.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment and functional loss that the Veteran experiences from his residuals of the right foot injury.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

VI. Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated under Diagnostic Code 5276, which specifically addresses flat feet.  The Veteran is assigned an initial 10 percent evaluation and a 20 percent evaluation from July 15, 2015.  

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral and a 20 percent rating when unilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral and a 30 percent rating when unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Analysis

After assessing the totality of the evidence, the Board finds that the Veteran's symptoms of pes planus warrant an evaluation of 20 percent for the entire period on appeal, due to severe unilateral symptoms of the right foot.  

The Veteran's pes planus results in pain on manipulation and accentuated by use, first objectively documented at the Veteran's July 2015 VA examination.  As a result, the RO originally awarded an increased evaluation of 20 percent on July 15, 2015.

In an October 2015 statement, the Veteran states that the symptoms associated with his right foot pes planus have been consistent for the entire period on appeal.  The Board finds the Veteran to be competent with respect to reporting symptoms associated with right foot pain on manipulation and accentuated by use.  Additionally, the January 2010 VA examination notes right foot pain and that prolonged ambulation is a precipitating factor of flare-ups.  The examiner does not specifically address whether there is pain on manipulation and accentuated by use, but the report that flare-ups are caused by ambulation is seemingly consistent with the Veteran's October 2015 statement.  Resolving doubt in favor of the Veteran, the Board finds that a 20 percent evaluation for severe unilateral pes planus is warranted for the entire period on appeal.

However, the Board finds no evidence warranting a rating in excess of 20 percent at any time for pes planus.  For the entire period, there is no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities bilaterally.  In addition, there is no evidence of
marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achillis on manipulation unilaterally or bilaterally.  The Veteran's symptoms included pain on manipulation and accentuated by use of the right foot, swelling, and a decreased longitudinal arch height bilaterally.  As a result, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5276.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, and 5284 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  While minimal bilateral hallux valgus was noted at the January 2010 VA examination, as previously noted, Diagnostic Code 5280 does not offer an evaluation in excess of 10 percent.  Lastly, as the Veteran's disability is flat feet, which is specifically contemplated by Diagnostic Code 5276, evaluation under the general category of Diagnostic Code 5284 for other foot injuries is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral pes planus results in additional range of motion loss, due to his symptoms of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use consistent with an increased evaluation at any time during the period on appeal.  The Board notes that functional loss and impairment were noted at both VA examinations.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment and functional loss that the Veteran experiences as a consequence of use of his bilateral foot pes planus.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

VII. Right Ankle

The Veteran's service-connected posttraumatic change of the right ankle has an initial rating of 10 percent under Diagnostic Code 5271. 

Under this diagnostic code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.

Factual Background

At a January 2010 VA examination, the Veteran reported intermittent right ankle pain and swelling.  Flare-ups resulted in variable symptoms with a precipitating factor of prolonged ambulation.  The Veteran was independent in his daily activities and retired 2 years prior after occupational back trauma.  Functional limitations were noted as ambulating 10 blocks with a cane and being able to stand 15 to 30 minutes.  Range of motion was 20 degrees dorsiflexion with pain and 45 degrees plantar flexion without pain.  Objective evidence of pain on dorsiflexion began at 20 degrees and increased with repetitive movements, however there was no additional loss of range of motion with repetitive motion.  There was no ankylosis.    

A July 2010 private treatment record noted that ambulation worsens the condition.  Physical examination noted severe pain along the posterior tibial tendon and at insertion, with weak and painful inversion of foot against resistance and pain on palpation over the sinus tarsi area.  Muscle strength and tone was normal.  There was pain on palpation and no swelling.  There was no sign of fracture.  The impression was posterior tibial tendon dysfunction of the right ankle.  

A November 2012 private treatment record documents right ankle pain made worse by walking.  Examination of the right ankle revealed mild pain to palpation over the lateral sinus tarsi.  The anterior drawer sign was negative.  There was no edema, warmth, ecchymosis associated.  

At July 2015 VA examination, the Veteran reported constant pain of 10 out of 10, which was worse in rainy weather.  The Veteran denied flare-ups.  There was functional loss including inability to run, ability to walk 3 blocks, and standing limited to 10 to 15 minutes at a time.  Range of motion was 10 degrees dorsiflexion and 25 degrees plantar flexion.  Range of motion itself was not noted to cause functional loss.  There was pain on weight bearing, localized tenderness or pain on palpation of the anterior and lateral ankle of 10 out of 10.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner was unable to say without resort to mere speculation if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  Muscle strength was 3 out of 5 for plantar flexion and dorsiflexion.  Reduction in strength was not entirely due to the right ankle condition, but rather associated with right lumbar radiculopathy.  There was muscle atrophy related to radiculopathy.  There was no ankylosis, instability, or suspected dislocation.

Analysis 

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right ankle disability during this period.  In other words, the preponderance of the evidence does not show that the Veteran's right ankle disability resulted in marked limitation of motion. 
As discussed above, the January 2010 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 20 degrees, with pain and the Veteran's right ankle plantar flexion was 0 to 45 degrees, with no pain.  The most recent July 2015 VA examination reported 10 degrees dorsiflexion and 25 degrees plantar flexion, however limitation of motion was not noted to cause functional loss.

In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion as required for a 20 percent rating. 

The Board has considered the Veteran's contentions during this time period, however, finds that his symptoms are not analogous to those associated with a marked disability of the right ankle, as he has only moderate limitation in range of motion in the right ankle, and the clinical evidence of record does not otherwise demonstrate marked symptoms of his right ankle disability. 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40  and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the 10 percent rating during this period contemplates the degrees of functional loss due to pain, and additional limitation of motion or functional impairment. 

Upon review of all relevant evidence of record, the Board finds that the aforementioned limitation of motion findings are not marked in severity.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has also considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a.

As a result, a separate or higher evaluation is not warranted for the Veteran's right ankle disability under other provisions of the Diagnostic Code during this period.

Accordingly, the preponderance of the evidence is against assignment of an increased rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VII.  Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for each service-connected disability on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right foot condition, bilateral pes planus, and right ankle are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's musculoskeletal conditions and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain and limitation of motion.  The functional impairment accounted for in the rating criteria for each disability adequately accounts for the Veteran's disabilities.  Thus, the Veteran's current schedular ratings under the general rating criteria for residuals of injury to the right foot with callous of the 5th metatarsal, bilateral pes planus, and posttraumatic changes to the right ankle are adequate to fully compensate him, including for his occupational impairment resulting from such disabilities.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a back disability, to include as secondary to his service-connected bilateral foot and ankle disabilities is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of injury to the right foot with callous of the 5th metatarsal is denied.

For the period on appeal, entitlement to an initial disability rating of 20 percent, but no higher, for service-connected  bilateral pes planus is granted.

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic changes of the right ankle is denied.


REMAND

In a July 2015 rating decision, the RO denied an increased evaluation in excess of 70 percent for the Veteran's service-connected depressive disorder and entitlement to TDIU.  The Veteran submitted an August 2015 Notice of Disagreement with respect to "100 entitlement."  The Veteran specifically stated that his depressive disorder rendered him unable to maintain gainful employment.  The Board interprets this as a NOD to both an increased rating to depressive disorder and entitlement to TDIU.

A statement of the case has not been issued by the RO with respect to either issue, and the claims must be remanded.  See Manlincon v. West, 12 Vet. App. 238   (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97   (1997).

In reaching the finding that the claim for TDIU should be remanded, the Board notes the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran has specifically alleged that TDIU is warranted due to his depressive disorder, the Board finds that the TDIU claim is "inextricably intertwined" with the issue of entitlement to an increased rating for depressive disorder.  Therefore, these issues must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to an increased rating for depressive disorder and entitlement to TDIU.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


